DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2. The Information disclosure Statement filed on 03/31/2021 has been considered.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1, 2, 3,8,9,10,11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,5,6,7 and 8 of U.S. Patent No. 10033468 in view of Oda et al. (US 2010/0254718).  Although the claims at issue are not identical, they are not patentably distinct from each other.




Claim 1 of 17/219256
Claim 1 of US Patent 10033468
 An optical module, comprising:
A coherent optical receiver device, comprising:
an optical light source configured to output local oscillation light;
an optical light source configured to output a local oscillation light;  
a variable optical attenuator configured to attenuate input multiplexed signals including a plurality of optical signals;
a variable optical attenuator configured to attenuate an intensity of input optical wavelength multiplexed signals;  
a coherent hybrid mixer configured to receive one of the plurality of optical signals by interfering with the local oscillation light; and
a coherent optical receiver configured to selectively receive a predetermined wavelength optical signal interfering with the local oscillation light among the input optical wavelength multiplexed signals;  
a photoelectric converter configured to convert the received optical  signal into a converted signal,
 See a note below
an electrical processing device configured to electrically process the predetermined wavelength optical signal received by the coherent optical receiver;  
wherein the variable optical attenuator is further configured to attenuate the input multiplexed signals based on both an electrical signal and optical intensity of the input multiplexed signals, the electrical signal being downstream of the photoelectric converter.
See a note below
and a controller configured to control an attenuation of the variable optical attenuator based on information from the electrical processing device, the controller configured to control the attenuation of the variable optical attenuator also based on optical intensity of received optical wavelength multiplexed signals from the variable optical attenuator, wherein the information represents electrical amplitude corresponding to the predetermined wavelength optical signal. 


Claim 1 of US Patent does not explicitly disclose, “a photoelectric converter, the electrical signal being downstream of the photoelectric converter”. In a related field of endeavor, Oda et al (US 2010/0254718) discloses photodiodes 3ai and 3aq for converting the received optical signals into electrical signals wherein the electrical signal is downstream of the photodiodes 3ai and 3aq and one of the ordinary skilled in the art would be motivated to provide photoelectric converter for the for converting the received optical signals into electrical signals.



Claim 2 of 17/219256
Claim 2 of US Patent 10033468
The optical module of claim 1, further comprising:
The coherent optical receiver device according to claim 1, further comprising:
an optical splitter configured to obtain a part of the optical intensity of the input multiplexed signals; and
an optical splitter configured to obtain a part of the intensity of the input optical wavelength multiplexed signals; and
an optical power monitor configured to monitor the part of the optical intensity, wherein the variable optical attenuator is further configured to attenuate the input multiplexed signals based on amplitude of the electrical signal and a monitoring result by the optical power monitor.
an optical power monitor configured to monitor the part of the intensity, wherein the controller is configured to control the attenuation based on the information from the electrical processing device and a monitoring result by the optical power monitor. 



Claim 3 of 17/219256
Claim 3 of US Patent 10033468
The optical module of claim 1, further comprising:
The coherent optical receiver device according to claim 1, further comprising:
a polarization optical splitter configured to split the input multiplexed signals into first polarization signals and second polarization signals; and
a polarization optical splitter configured to divide the input optical wavelength multiplexed signals into first polarization signals and second polarization signals;  and
a second optical splitter configured to split the local oscillation light into a first split light and a second split light,
a second optical splitter configured to split the local oscillation light into a first split light and a second split light, 

wherein the coherent hybrid mixer is further configured to receive one of the first polarization signals and one of the second polarization signals by interfering with the first split light and the second split light, respectively.
wherein the coherent optical receiver selectively receives one of the first 
polarization signals and one of the second polarization signals by interfering 
with the first split light and the second split light, respectively.  



Claim 8 of 17/219256
Claim 7 of US Patent 10033468
The optical module of claim 1, wherein the variable optical attenuator is further configured to attenuate the input multiplexed signals so as to prevent the coherent hybrid mixer from receiving an excessive optical signal.

The coherent optical receiver device according to claim 1, wherein the controller is configured to control the attenuation of the variable optical attenuator so as to prevent the coherent optical receiver from receiving an excessive optical signal.



Claim 9 of 17/219256
Claim 4 of US Patent 10033468
A method of receiving input multiplexed signals, the input multiplexed signals comprising a plurality of optical signals and the method comprising:
A coherent optical receiving method, comprising:
outputting a local oscillation light; attenuating the input multiplexed signals;
outputting a local oscillation light;  attenuating an intensity of input optical wavelength multiplexed signals;  
receiving one of the plurality of optical signals by interfering with the local oscillation light; and    
receiving selectively a predetermined wavelength optical signal interfering with the local oscillation light among the input optical wavelength multiplexed signals;  
converting the received optical signal into a converted signal, wherein the attenuating of the input multiplexed signals includes attenuating the input multiplexed signals based on both an electrical signal and optical intensity of the input multiplexed signals, the electrical signal being downstream of the converted signal.
See a note below
processing electrically the predetermined wavelength optical signal;  and controlling an attenuation of the intensity of 
the input optical wavelength multiplexed signals based on information 
representing electrical amplitude of the predetermined wavelength optical 
signal and controlling the attenuation of the intensity of the input optical 
wavelength multiplexed signals also based on optical intensity of received 
optical wavelength multiplexed signals. 



Claim 4 of US Patent does not explicitly disclose, “converting the received optical signal into a converted signal, the electrical signal being downstream of the photoelectric converter”. In a related field of endeavor, Oda et al (US 2010/0254718) discloses photodiodes 3ai and 3aq for converting the received optical signals into electrical signals wherein the electrical signal is downstream of the photodiodes 3ai and 3aq and one of the ordinary skilled in the art would be motivated to provide photoelectric converter for the for converting the received optical signals into electrical signals.




Claim 10 of 17/219256
Claim 5 of US Patent 10033468
The method of claim 9, further comprising:  
The coherent optical receiving method according to claim 4, further comprising:
obtaining a part of the optical intensity of the input multiplexed signals;
obtaining a part of the intensity of the input optical wavelength multiplexed signals;  
monitoring the part of the optical intensity; and
monitoring the part of the intensity;  and
attenuating the input multiplexed signals based on amplitude of the electrical signal and a monitoring result.
controlling the attenuation of the intensity of the input optical wavelength multiplexed signals based on the information representing the electrical amplitude of the predetermined wavelength optical signal and a monitoring result. 





Claim 11 of 17/219256
Claim 6 of US Patent 10033468
The method of claim 9, further comprising:
The coherent optical receiving method according to claim 4, further 
comprising:
splitting the input multiplexed signals into first polarization signals and second polarization signals;
dividing the input optical wavelength multiplexed signals into 
first polarization signals and second polarization signals;  
splitting the local oscillation light into a first split light and a second split light; and
splitting the local oscillation light into a first split light and a second split light;  and 

receiving one of the first polarization signals and one of the second polarization signals by interfering with the first split light and the second split light, respectively.
receiving one of the first polarization signals and one of the second 
polarization signals by interfering with the first split light and the second 
split light, respectively. 




 

Claim 17 of 17/219256
Claim 8 of US Patent 10033468
The method of claim 9, further comprising attenuating the input multiplexed signals so as to prevent input of excessive optical signal.
The coherent optical receiving method according to claim 4, further 
comprising: controlling the attenuation of the intensity of the input optical 
wavelength multiplexed signals so as to prevent input of excessive optical 
wavelength multiplexed signals.




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1,3, 6 and 8 are rejected under 35 USC 103 (a) as being unpatentable over Oda et al. (US 2010/0254718) in view of Gripp et al.(US 2011/0229137).

Regarding claim 1, Oda discloses an optical module, (coherent optical receiver 10, see figure 3) comprising: an optical light source (local light source 2A, see figure 3) configured to output local oscillation light; (local light source emits local light, see page 3, paragraph 58 and figure 3) a variable optical attenuator (input light level controller 8 realized by a variable optical attenuator (VOA), see page 3, paragraph 57 and figure 3) configured to attenuate input signals including a plurality of optical signals; (input light level controller 8 controls (attenuate) the level of the light signal propagated through the optical transmission path, see page 3, paragraph 57 and figure 3);  a coherent hybrid mixer (optical hybrid 1, see figure 3) configured to receive one of the plurality of optical signals by interfering with the local oscillation light; (the optical hybrid 1 mixes the input light signal and the local light with each other to obtain in-phase signal light and quadrature phase signal light, see page 3, paragraph 59 and figure 3); and a photoelectric converter (photodiodes 3ai and 3aq, see figure 3)  configured to convert the received optical signal into a converted signal; (photodiodes 3ai and 3aq for converting the received optical signal into electrical signal, see figure 3) wherein the variable optical attenuator is further configured to attenuate the input signals based on both an electrical signal, (control amount providing unit 7 controls the input light level controller 8 realized by a variable optical attenuator (VOA), based on the output of the signal processing unit 5 (electrical signal) through the signal quality monitor 6, see figure 3) and optical intensity of the input signals (input light level controller 8 realized by a variable optical attenuator (VOA) receiving a input light (optical signals), see figure 3), the electrical signal being downstream of the photoelectric converter; (photodiodes 3ai and 3aq for converting the received optical signal into electrical signal on the downstream side and the electrical signal is output to the ADC4i and 4q; see figure 3).

However, Oda does not explicitly disclose multiplexed signals.

In a related field of endeavor, Gripp discloses multiplexed signals; (at the receiver the wavelength division multiplexed (WDM) signals, see page 3, paragraph 34 and figure 2).



Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.

Regarding claim 3, Oda discloses the optical module of claim 1, further comprising: a polarization optical splitter ,(polarization beam splitter 51a, see figure 20) configured to split the input multiplexed signals into first polarization signals and second polarization signals; (the polarization beam splitter 51a divides the signal light input from the optical transmission path into two polarization components, the X polarization component (first polarization signal ) and the Y polarization component (second polarization signal), see page 8, paragraph 142 and figure 19)  and a second optical splitter (polarization beam splitter 51b, see figure 19 and 20, polarization beam splitter is special kind of beam splitter and is functionally equivalent to a beam splitter) configured to split the local oscillation light into a first split light and a second split light, (polarization beam splitter 51b divides the light input from the local light source into two parts, see figure 19 and 20), the third unit (polarization diversity optical hybrid 51, see figure 19) wherein the coherent hybrid mixer is further configured to receive one of the first polarization signals and one of the second polarization signals by interfering with the first split light and the second split light respectively, (the optical hybrid 51x receives the first polarization signal Sx and first local light source signal Sy and the second optical hybrid 51y receives the second polarization signal Lx and second local light source signal Ly, see figure 20).

Regarding claim 6, Oda discloses the optical module of claim 1, wherein the photoelectric converter comprises a photo diode ;( the light receiving devices 3ai and 3aq are in the form of twin photodiodes, see paragraph 42 and figure 3).

Regarding claim 8, Oda discloses the optical module of claim 1, wherein the variable optical attenuator is further configured to attenuate the input signals; (control amount providing unit 7 controls the input light level controller 8 realized by a variable optical attenuator (VOA), based on the output of the signal processing unit 5 (electrical signal) through the signal quality monitor 6, see figure 3) so as to prevent the coherent hybrid mixer from receiving an excessive optical signal ;(No patentable weight is given to this limitation as this is an intended use limitation).

However, Oda does not explicitly disclose multiplexed signals.

In a related field of endeavor, Gripp discloses multiplexed signals; (at the receiver the wavelength division multiplexed (WDM) signals, see page 3, paragraph 34 and figure 2).



Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.

Claims 2, 5 and 7 are rejected under 35 USC 103 (a) as being unpatentable over Oda et al. (US 2010/0254718) in view of Gripp et al.(US 2011/0229137) and further in view of Takashima et al.(US 2004/0062557).
Regarding claim 2, Oda does not explicitly disclose the optical module of claim 1, further comprising: an optical splitter configured to obtain a part of the optical intensity of the input multiplexed signals; and an optical power monitor configured to monitor the part of the optical intensity, wherein the variable optical attenuator is further configured to attenuate the input multiplexed signals based on amplitude of the electrical signal and a monitoring result by the optical power monitor.

In a related field of endeavor, Grip discloses the optical module of claim 1, further comprising: multiplexed signals; (the wavelength division multiplexed (WDM) signals enter the optical coherent receiver, see page 3, paragraph 34 and figure 2). 

  
Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.

However, the combination of Oda and Grip does not explicitly disclose an optical splitter configured to obtain a part of the optical intensity of the input signals; and an optical power monitor configured to monitor the part of the optical intensity, wherein the variable optical attenuator is further configured to attenuate the input signals based on amplitude of the electrical signal and a monitoring result by the optical power monitor.

In a related field of endeavor, Takashima discloses an optical splitter (optical coupler 12, see figure 1, branch off small part the output the VOA 11 to the power monitor 17, see page 2 and paragraph 28)  configured to obtain a part of the optical intensity of the input signals; (optical coupler 12  branch off a part of the received optical signals from the variable optical attenuator 11, see page 2, paragraph 25 and figure 1) and an optical power monitor (power monitor 17, see figures 1 and 2) configured to monitor the part of the optical intensity, (the optical power monitor 17 monitors the optical signals branched off by the optical coupler 12, see page 2, paragraph 26 and figure 1) wherein the variable optical attenuator is further configured to attenuate the input signals based on amplitude of the electrical signal and a monitoring result by the optical power monitor (control circuit 18 controlling the variable optical attenuator 11 based on the signal from the power monitor 17 (seventh unit), see page 2, paragraph 26 and figure 1).

Thus, it would be obvious to combine the monitoring of a part of the input signal of Takashima with Oda and Grip to control the amount of input light by the variable optical attenuator and motivation is to protect the optical receiver from a large input.

Regarding claim 5, Oda does not explicitly disclose the optical module of claim 1, wherein the variable optical attenuator is further configured to attenuate the input multiplexed signals based on a limit optical intensity of the photoelectric converter.

In a related field of endeavor, Grip discloses the optical module of claim 1, multiplexed signals; (the wavelength division multiplexed (WDM) signals enter the optical coherent receiver, see page 3, paragraph 34 and figure 2). 

Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.
In a related field of endeavor, Takashima discloses wherein the variable optical attenuator is further configured to attenuate the input signals based on a limit optical intensity of the photoelectric converter ;(controller 18 control the variable optical attenuator 11 based on monitoring of the optical power as shown in figure 3 to provide constant (below the maximum limit) optical signal at the photodiode 14, see paragraph 75 and figure 3).

Thus, it would be obvious to combine the monitoring of a part of the input signal of based on the optical power monitor of Takashima with Oda and Grip to control the amount of input light by the variable optical attenuator and motivation is to protect the optical receiver from a large input.
Regarding claim 7, Oda does not explicitly disclose the optical module of claim 1, wherein the variable optical attenuator is further configured to attenuate the input multiplexed signals based on a limit electrical amplitude of the electrical signal.
In a related field of endeavor, Grip discloses the optical module of claim 1, multiplexed signals; (the wavelength division multiplexed (WDM) signals enter the optical coherent receiver, see page 3, paragraph 34 and figure 2). 

Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.

However, the combination of Oda and Grip does not explicitly disclose wherein the variable optical attenuator is further configured to attenuate the input signals based on a limit electrical amplitude of the electrical signal.
In a related field of endeavor, Takashima discloses wherein the variable optical attenuator is further configured to attenuate the input signals based on a limit electrical amplitude of the electrical signal ;(control circuit 18 controlling the variable optical attenuator 11 based on the signal amplitude detection from the post amplifier  using electrical signal amplitude detection, see figure 5).
Thus, it would be obvious to combine the monitoring of a part of the input signal of based on the output of the electrical amplifier of Takashima with Oda and Grip to control the amount of input light by the variable optical attenuator and motivation is to protect the optical receiver from a large input.

Claim 4 is rejected under 35 USC 103 (a) as being unpatentable over Oda et al. (US 2010/0254718) in view of Gripp et al.(US 2011/0229137) and further in view of Hawryluck et al (US 7936999).

Regarding claim 4, Oda does not explicitly disclose the optical module of claim 1, wherein the variable optical attenuator is further configured to attenuate the input multiplexed signals based on amplifier gain for the electrical signal.

In a related field of endeavor, Grip discloses the optical module of claim 1, multiplexed signals; (the wavelength division multiplexed (WDM) signals enter the optical coherent receiver, see page 3, paragraph 34 and figure 2). 

Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.

However, the combination of Oda and Grip does not explicitly disclose wherein the variable optical attenuator is further configured to attenuate the input signals based on amplifier gain for the electrical signal.

In a related field of endeavor, Hawryluck discloses wherein the variable optical attenuator is further configured to attenuate the input signals based on amplifier gain for the electrical signal ;(control unit 44 controlling the variable optical attenuator 40x and 40y based on the gain control of the variable gain amplifier amplifying the electrical signal, see claim 12 and figure 2a).

Thus, it would be obvious to combine the gain adjustment of the electrical amplifier of Hawryluck with Oda and Grip to control the amount of input light by the variable optical attenuator based on the gain of the electrical amplifier and motivation is to protect the optical receiver from a large input.

Claims 9,11, 14,16 and 17 are rejected under 35 USC 103 (a) as being unpatentable over Oda et al. (US 2010/0254718) in view of Gripp et al.(US 2011/0229137).

Regarding claim 9, Oda discloses a method of receiving input signals, (coherent optical receiver 10 for receiving optical signals, see figure 3) and the method comprising: outputting a local oscillation light; (local light source emits local light, see page 3, paragraph 58 and figure 3) attenuating the input signals; (input light level controller 8 controls (attenuate) the level of the light signal propagated through the optical transmission path, see page 3, paragraph 57 and figure 3); receiving one of the plurality of optical signals by interfering with the local oscillation light; (the optical hybrid 1 mixes the input light signal and the local light with each other to obtain in-phase signal light and quadrature phase signal light, see page 3, paragraph 59 and figure 3); and converting the received optical signal into a converted signal ; (photodiodes 3ai and 3aq for converting the received optical signal into electrical signal, see figure 3) wherein the attenuating of the input signals includes attenuating the input signals based on both an electrical signal (control amount providing unit 7 controls the input light level controller 8 realized by a variable optical attenuator (VOA), based on the output of the signal processing unit 5 (electrical signal) through the signal quality monitor 6, see figure 3)  and optical intensity of the input signals, (input light level controller 8 realized by a variable optical attenuator (VOA) receiving a input light (optical signals), see figure 3), the electrical signal being downstream of the converted signal; (photodiodes 3ai and 3aq for converting the received optical signal into electrical signal on the downstream side and the electrical signal is output to the ADC4i and 4q; see figure 3)

However, Oda does not explicitly disclose multiplexed signals; the input signals comprising a plurality of optical signals.

In a related field of endeavor, Grip discloses multiplexed signals; the input signals comprising a plurality of optical signals; (at the receiver the wavelength division multiplexed (WDM) signals, see page 3, paragraph 34 and figure 2).



Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.

Regarding claim 11, Oda discloses the method of claim 9, further comprising: splitting the input multiplexed signals into first polarization signals and second polarization signals; (the polarization beam splitter 51a divides the signal light input from the optical transmission path into two polarization components, the X polarization component (first polarization signal ) and the Y polarization component (second polarization signal), see page 8, paragraph 142 and figure 19)  splitting the local oscillation light into a first split light and a second split light; (polarization beam splitter 51b divides the light input from the local light source into two parts, see figure 19 and 20), the third unit (polarization diversity optical hybrid 51, see figure 19) and receiving one of the first polarization signals and one of the second polarization signals by interfering with the first split light and the second split light, respectively; , (the optical hybrid 51x receives the first polarization signal Sx and first local light source signal Sy and the second optical hybrid 51y receives the second polarization signal Lx and second local light source signal Ly, see figure 20).


Regarding claim 14, Oda discloses the method of claim 9, wherein the converting is performed using a photo diode ;(the light receiving devices 3ai and 3aq are in the form of twin photodiodes, see paragraph 42 and figure 3).

Regarding claim 16, Oda discloses the method of claim 9, wherein the receiving is performed using a coherent hybrid mixer; (the optical hybrid 1 mixes the input light signal and the local light with each other to obtain in-phase signal light and quadrature phase signal light, see page 3, paragraph 59 and figure 3);

Regarding claim 17, Oda discloses the method of claim 9, further comprising attenuating the input signals; (control amount providing unit 7 controls the input light level controller 8 realized by a variable optical attenuator (VOA), based on the output of the signal processing unit 5 (electrical signal) through the signal quality monitor 6, see figure 3) so as to prevent input of excessive optical signal No patentable weight is given to this limitation as this is an intended use limitation).

However, Oda does not explicitly disclose multiplexed signals.

In a related field of endeavor, Gripp discloses multiplexed signals; (at the receiver the wavelength division multiplexed (WDM) signals, see page 3, paragraph 34 and figure 2).

Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.


Claims 10, 13 and 15 are rejected under 35 USC 103 (a) as being unpatentable over Oda et al. (US 2010/0254718) in view of Gripp et al.(US 2011/0229137) and further in view of Takashima et al.(US 2004/0062557).
Regarding claim 10, Oda does not explicitly disclose the method of claim 9, further comprising: obtaining a part of the optical intensity of the input multiplexed signals; monitoring the part of the optical intensity; and attenuating the input multiplexed signals based on amplitude of the electrical signal and a monitoring result.

In a related field of endeavor, Gripp discloses method of claim 9, further comprising: multiplexed signals; (the wavelength division multiplexed (WDM) signals enter the optical coherent receiver, see page 3, paragraph 34 and figure 2). 

Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.

However, the combination of Oda and Grip does not explicitly disclose obtaining a part of the optical intensity of the input signals; monitoring the part of the optical intensity; and attenuating the input multiplexed signals based on amplitude of the electrical signal and a monitoring result.

In a related field of endeavor, Takashima discloses obtaining a part of the optical intensity of the input signals; (optical coupler 12  branch off a part of the received optical signals from the variable optical attenuator 11, see page 2, paragraph 25 and figure 1) monitoring the part of the optical intensity; (the optical power monitor 17 monitors the optical signals branched off by the optical coupler 12, see page 2, paragraph 26 and figure 1) and attenuating the input multiplexed signals based on amplitude of the electrical signal and a monitoring result; (control circuit 18 controlling the variable optical attenuator 11 based on the signal from the power monitor 17 (seventh unit), see page 2, paragraph 26 and figure 1).
Thus, it would be obvious to combine the monitoring of a part of the input signal of Takashima with Oda and Grip to control the amount of input light by the variable optical attenuator and motivation is to protect the optical receiver from a large input.
Regarding claim 13, Oda does not explicitly disclose the method of claim 9, further comprising attenuating the input multiplexed signals based on a limit optical intensity of a photoelectric converter.
In a related field of endeavor, Grip discloses the method of claim 9, further comprising multiplexed signals ;( the wavelength division multiplexed (WDM) signals enter the optical coherent receiver, see page 3, paragraph 34 and figure 2). 

However, the combination of Oda and Grip does not explicitly disclose attenuating the input signals based on a limit optical intensity of a photoelectric converter.

In a related field of endeavor, Takashima discloses attenuating the input signals based on a limit optical intensity of a photoelectric converter ;(controller 18 control the variable optical attenuator 11 based on monitoring of the optical power as shown in figure 3 to provide constant (below the maximum limit) optical signal at the photodiode 14, see paragraph 75 and figure 3).

Thus, it would be obvious to combine the monitoring of a part of the input signal of based on the optical power monitor of Takashima with Oda and Grip to control the amount of input light by the variable optical attenuator and motivation is to protect the optical receiver from a large input.

Regarding claim 15, Oda does not explicitly disclose the method of claim 9, further comprising attenuating the input multiplexed signals based on a limit electrical amplitude of the electrical signal.

In a related field of endeavor, Gripp discloses the method of claim 9, further comprising multiplexed signals; (at the receiver the wavelength division multiplexed (WDM) signals, see page 3, paragraph 34 and figure 2).

Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.


However, the combination of Oda and Gripp does not explicitly disclose attenuating the input multiplexed signals based on a limit electrical amplitude of the electrical signal.

In a related field of endeavor, Takashima discloses attenuating the input multiplexed signals based on a limit electrical amplitude of the electrical signal ;( control circuit 18 controlling the variable optical attenuator 11 based on the signal amplitude detection from the post amplifier using electrical signal amplitude detection, see figure 5).

Thus, it would be obvious to combine the monitoring of a part of the input signal of based on the output of the electrical amplifier of Takashima with Oda and Grip to control the amount of input light by the variable optical attenuator and motivation is to protect the optical receiver from a large input.


Claim 12 is rejected under 35 USC 103 (a) as being unpatentable over Oda et al. (US 2010/0254718) in view of Gripp et al.(US 2011/0229137) and further in view of Hawryluck et al (US 7936999).

Regarding claim 12, Oda does not explicitly disclose the method of claim 9, further comprising attenuating the input multiplexed signals based on amplifier gain for the electrical signal.

In a related field of endeavor, Gripp discloses the method of claim 9, further comprising multiplexed signals; (at the receiver the wavelength division multiplexed (WDM) signals, see page 3, paragraph 34 and figure 2).

Thus, it would be obvious to combine the wavelength division multiplexed (WDM) signals of Grip with Oda to provide plurality of signal wavelengths entering the optical hybrid along with the plurality of local oscillator signals generated based on the wavelength schedule and the motivation is to provide a tunable capacity for a coherent reception.

However, the combination of Oda and Gripp does not explicitly disclose attenuating the input signals based on amplifier gain for the electrical signal.

In a related field of endeavor, Hawryluck discloses attenuating the input signals based on amplifier gain for the electrical signal ;( control unit 44 controlling the variable optical attenuator 40x and 40y based on the gain control of the variable gain amplifier amplifying the electrical signal, see claim 12 and figure 2a).

Thus, it would be obvious to combine the gain adjustment of the electrical amplifier of Hawryluck with Oda and Grip to control the amount of input light by the variable optical attenuator based on the gain of the electrical amplifier and motivation is to protect the optical receiver from a large input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Nishihara et al. (US 2010/0178065) discloses a coherent optical receiver receiving a polarized multiplexed optical signal and a signal processor monitoring the received data signal, see figure 1.

b. Kurisu et al. (US 9647753) discloses a coherent optical receiver with a VOA controlled by a VOA controller based on the calculated input power, see figure 1.

c. Yamauchi et al. (US 10187174) discloses an optical reception apparatus monitor signal unit providing a control to the input multiplexed signal adjusting unit based on the gain of the variable gain amplifier, see figure 7.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636